—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 17, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The police officer, conducting a “vertical patrol” of a Housing Authority building, had an objective credible reason for requesting information from defendant since the officer, who had patrolled the neighborhood for six years and knew many residents of the building, had never seen defendant in the building before (see, People v Hollman, 79 NY2d 181, 191; People v Locano, 209 AD2d 278), and had a legitimate concern that defendant might be a trespasser. Concur — Nardelli, J. P., Tom, Lerner and Mazzarelli, JJ.